Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea as discussed below. This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention. Applied to the present application, the claims belong to one of the statutory classes of a process/product.
Step 2A of the 2019 Guidance is divided into two Prongs. Prong 1 requires the
examiner to determine if the claims recite an abstract idea, and further requires that
the abstract idea belong to one of three enumerated groupings: mathematical
concepts, mental processes, and certain methods of organizing human activity.
Independent Claim 1 is copied below, with the limitations belonging to an
abstract idea highlighted in bold; the remaining limitations are ''additional elements''.
Claim 1. A method for determining a measurement strategy for measuring a measurement object comprising: 
determining a test element of the measurement object, 
wherein there is an automated test for the test element as to whether there is an applicable measurement rule in a measurement rule set of measurement rules defined in advance, 
wherein an applicable measurement rule is added to a new measurement strategy or the test element-specific measurement rule of an existing measurement strategy is altered based on an applicable measurement rule, 
wherein the measurement rules of the measurement rule set are determined by virtue of a measurement rule and at least one test criterion in respect of the applicability thereof being set for a test element by a user or in (partly) automated fashion, and
wherein the measurement rule defines at least one parameter for measuring the test element.  
Under the Step 1 of the eligibility analysis, we determine whether the claims are
to a statutory category by considering whether the claimed subject matter falls within the
four statutory categories of patentable subject matter identified by 35 U.S.C. 101:
Process, machine, manufacture, or composition of matter. The above claim is
considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the underlined portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation, that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
These steps recited by the claim therefore amount to a series of mental steps, making these limitations amount to an abstract idea. These mental steps represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “whether there is an applicable measurement rule in a measurement rule set of measurement rules defined in advance, wherein an applicable measurement rule is added to a new measurement strategy or the test element-specific measurement rule of an existing measurement strategy is altered based on an applicable measurement rule, wherein the measurement rules of the measurement rule set are determined by virtue of a measurement rule and at least one test criterion in respect of the applicability thereof” and “wherein the measurement rule defines at least one parameter for measuring the test element” in the context of this claim encompasses the user manually making a selection of a measurement rule out of a measurement rule set and adding it to an existing measurement strategy.
Similar limitations comprise the abstract ideas of Claims 16 and 17.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites
a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that
integrate the exception into a practical application of that exception.
The additional elements in Claim 1 of “a test element” and “the measurement object”, in Claim 16 of “a data processing device”, and in Claim 17 of “A non-transitory computer-readable medium storing instructions” are not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. 
This is considered in Step 2A Prong Two and Step 2B.
Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional element(s) or a combination of additional elements which integrate the abstract idea into a practical application. This requires additional element(s) in the claim to apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea.
The additional limitations of “a test element”, “the measurement object”, “a data processing device”, and “A non-transitory computer-readable medium storing instructions” are recited in generality and do not recite particular machines applying or being used by the abstract idea.
In all of these respects, the claims fail to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Step 2B of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself. The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2A, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
However, the above claims do not include additional element that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) are well-understood and conventional in the relevant art, for example, EP1330686B1 to Christoph (hereinafter Christoph) discloses the test element (para 0036 - a blind hole of certain diameter) and measurement object (para 0020 - a mechanical switching button or an opto-tactile button), and US4901253 to Iwano et al. (hereinafter Iwano) discloses the test element (shape pattern) and the measurement object (measuring part).
Therefore, claims 1, 16 and 17 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2, 3, 8, and 9 provide additional features which are the additional elements that are not meaningful as they are recited in generality and/or not qualified as particular machines and, therefore, do not reflect a practical application and/or well-understood and conventional in the relevant art. 
In conclusion, dependent claims 2-15 are not eligible for substantially similar reasons as discussed with regards to Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 103 as being anticipated by EP1330686B1 to Christoph (hereinafter Christoph).

Regarding Claim 1: Christoph discloses:
“A method for determining a measurement strategy for measuring a measurement object comprising: determining a test element of the measurement object” (para 0001 – “a method for generating a measurement program for a multisensor coordinate measuring machine comprising at least one image processing sensor… a CAD data set of an object to be measured…”; para 0036 – “a blind hole 48 with a diameter of 1 mm (i.e. test element, added by examiner) is to be measured in the exemplary embodiment”), 
“wherein there is an automated test for the test element as to whether there is an applicable measurement rule in a measurement rule set of measurement rules defined in advance” (para 0007 – “a CAD data record in the conventional sense, by a coordinate measuring machine in the way automatically processed as a test plan that all in this defined dimensions and / or geometric properties are measured fully automatically on the basis of predefined rules”),
“wherein an applicable measurement rule is added to a new measurement strategy or the test element-specific measurement rule of an existing measurement strategy is altered based on an applicable measurement rule” (para 0007 – “a desired data set, that is to say a setpoint geometry and optionally additional information containing the use of specific sensors for specific geometries, measurement uncertainties, tolerances, measurement strategies, etc., may also be a CAD data record in the conventional sense”; para 0010 – “The sensor selection required in particular for multisensor coordinate measuring devices also takes place automatically.”; para 0011 – “The limit values necessary for the above-mentioned decisions are preset in accordance with the hardware configuration of the coordinate measuring machine, such as the type of the available buttons, the type of sensors present and the illumination device”; para 0036);
“wherein the measurement rules of the measurement rule set are determined by virtue of a measurement rule and at least one test criterion in respect of the applicability thereof being set for a test element by a user or in (partly) automated fashion” (para 0007, 0036), and
“wherein the measurement rule defines at least one parameter for measuring the test element” (para 0007 – “a desired data set, that is to say a setpoint geometry and optionally additional information containing the use of specific sensors for specific geometries (i.e. parameter for measuring the test element, added by examiner), measurement uncertainties, tolerances, measurement strategies, etc.”).
	
	Regarding Claim 2: Christoph discloses the method of claim 1 (see the rejection for Claim 1).
	Christoph further discloses:
“wherein a test criterion is defined in such a way that testing the test criterion evaluates at least one of: a geometric property of the test element; a variable dependent on a geometric property of the test element; an ambient condition; a predetermined tolerance; a measuring device type; a sensor type; a build state of the measurement object; and a measurement quality of a preceding measurement of the measurement object” (para 0007, 0010).

	Regarding Claim 3: Christoph discloses the method of claim 2 (see the rejection for Claim 2).
	Christoph further discloses:
“further comprising, in order to test applicable measurement rules, determining at least one of: a geometric property of the test element; a variable dependent on a geometric property of the test element; an ambient condition; a predetermined tolerance; a measuring device type; a sensor type; a build state of the measurement object; and a measurement quality of a preceding measurement” (para 0007, 0009, 0010).

Regarding Claim 4: Christoph discloses the method of claim 1 (see the rejection for Claim 1).
	Christoph further discloses:
“wherein: test element-specific properties are respectively assigned to different test elements” (para 0010); and 
“a test criterion is defined for a test element in such a way that only at least one test element-specific property of the test element or a variable dependent thereon is evaluated during a test of the test criterion” (para 0010).  

Regarding Claim 5: Christoph discloses the method of claim 1 (see the rejection for Claim 1).
	Christoph further discloses:
“wherein at least two test criteria, which should be tested in at least two successive test steps, are defined for testing the applicability of a measurement rule for a test element” (para 0036 – “If a blind hole 48 with a diameter of 1 mm is to be measured in the exemplary embodiment of FIG. 3 (interpreted as a first test criterion, added by examiner)… the secondary condition "measurement with highest accuracy" for blind holes in the diameter range between 0.1 and 1.5 mm” (interpreted as a second test criterion, added by examiner)).

Regarding Claim 6: Christoph discloses the method of claim 5 (see the rejection for Claim 5).
	Christoph further discloses:
“wherein the test criterion to be tested in a subsequent test step is defined based on at least one already tested test criterion” (para 0036).

Regarding Claim 7: Christoph discloses the method of claim 5 (see the rejection for Claim 5).
	Christoph further discloses:
“wherein the test criterion to be tested in a subsequent test step is defined based on a result of the test of at least one already tested test criterion” (para 0036).

Regarding Claim 8: Christoph discloses the method of claim 1 (see the rejection for Claim 1).
	Christoph further discloses:
“wherein the test element is at least one of: a cylinder shape; a circle shape; a cone shape; a sphere shape; a torus shape; a two-dimensional straight line; a slot; a plane; a plane of symmetry; and a rectangle shape” (para 0009, 0036).

Regarding Claim 9: Christoph discloses the method of claim 1 (see the rejection for Claim 1).
	Christoph further discloses:
“wherein a property of the test element is at least one of: a diameter variable; a further diameter variable; a length variable; a width variable; a ratio of length to diameter; a ratio of length to width; a distance variable; an angle variable; an internal or external identifier; the membership of a test feature group; and the membership of a test feature type” (para 0009).

Regarding Claim 10: Christoph discloses the method of claim 1 (see the rejection for Claim 1).
	Christoph further discloses:
“wherein the test as to whether there is an applicable measurement rule in the measurement rule set is carried out based on at least two different properties of the test element, with the different properties being tested sequentially” (para 0036 - 0039)

Regarding Claim 11: Christoph discloses the method of claim 10 (see the rejection for Claim 10).
	Christoph further discloses:
“wherein the property to be tested in a subsequent test step is determined based on at least one already tested property” (para 0009).

Regarding Claim 12: Christoph discloses the method of claim 10 (see the rejection for Claim 10).
	Christoph further discloses:
“wherein the property to be tested in a subsequent test step is determined based on a result of the test of at least one already tested property” (para 0009).

      Regarding Claim 13: Christoph discloses the method of claim 1 (see the rejection for Claim 1).
	Christoph further discloses:
“wherein a test element is determined in model-based fashion” (para 0004, 0010).

Regarding Claim 14: Christoph discloses the method of claim 1 (see the rejection for Claim 1).
	Christoph further discloses:
“wherein the measurement object is measured and the test element is determined by evaluating the measurement results” (para 0009 - 0010).

Regarding Claim 15: Christoph discloses the method of claim 1 (see the rejection for Claim 1).
Christoph further discloses:
“the measurement object is measured in accordance with the new or altered measurement strategy and a measurement quality of the measurement is determined” (para 0036 – measurement accuracy);
“at least one test element of the measurement object is determined” (para 0004, 0010);
“there is an automated test for the test element as to whether there is an applicable measurement rule in a measurement rule set of measurement rules defined in advance” (para 0007);
“the test is implemented based on the measurement quality” (para 0036);
“the test element-specific measurement rule of the new measurement strategy is altered or the test element-specific measurement rule of the altered measurement strategy is altered again in response to this measurement rule being applicable to the test element” (para 0007, para 0010, para 0011).

Regarding Claim 16: Christoph discloses:
“An apparatus for determining a measurement strategy for measuring a measurement object, the apparatus comprising: a data processing device” (para 0001 – “a multisensor coordinate measuring machine comprising at least one image processing sensor, wherein in a data processing device controlling the coordinate measuring machine… the target data set is processed as a test plan such that, on the basis of predefined rules stored in the data processing device”), 
“wherein at least one test element of the measurement object is able to be determined” (para 0001; para 0036);
“wherein there is an automated test for the test element by the data processing device as to whether there is an applicable measurement rule in a measurement rule set of measurement rules defined in advance” (para 0007);
“wherein an applicable measurement rule is added to a new measurement strategy or the test element-specific measurement rule of an existing measurement strategy is altered based on an applicable measurement rule” (para 0007, 0010-0011, 0036);
“wherein the measurement rules of the measurement rule set are determined by virtue of a measurement rule and at least one test criterion in respect of the applicability thereof being set for a test element by a user or in (partly) automated fashion” (para 0007, 0036), and
“wherein the measurement rule defines at least one parameter for measuring the test element” (para 0007).

Regarding Claim 17: Christoph discloses:
“A non-transitory computer-readable medium storing instructions comprising: determining a test element of a measurement object” (para 0031 – “In the data processing device 18 (i.e. containing a non-transitory computer-readable medium storing instructions, added by examiner), the dimensions and / or geometrical properties of the objects to be measured defined by the object-related desired data 20 are then processed … A pictorial representation of the measuring program on a monitor 32 or a printing out of the program via a printer 34 is of course possible”).
“wherein there is an automated test for the test element as to whether there is an applicable measurement rule in a measurement rule set of measurement rules defined in advance” (para 0007);
“wherein an applicable measurement rule is added to a new measurement strategy or the test element-specific measurement rule of an existing measurement strategy is altered based on an applicable measurement rule”, (para 0007, 0010-0011, 0036);
“wherein the measurement rules of the measurement rule set are determined by virtue of a measurement rule and at least one test criterion in respect of the applicability thereof being set for a test element by a user or in (partly) automated fashion” (0007, 0036), and
“wherein the measurement rule defines at least one parameter for measuring the test element” (para 0007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US4901253A to Iwano et al. (hereinafter Iwano) discloses a coordinate measuring instrument and method of generating pattern data concerning shape of work to be measured.
US5117169 to Kakino et al. (hereinafter Kakino) discloses a numerical control device for a machine tool.
US5465221 to Merat et al. (hereinafter Merat) discloses an automated process planning for quality control inspection.
US20100076717A1 to Thiel et al. (hereinafter Thiel) discloses a control and programming apparatus for processing tool data record of three-dimensional tool model.
US20150300798A1 to Pettersson et al. (hereinafter Pettersson) discloses the measuring machine and method for automated measurement of an object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865         

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863